Exhibit 10.4

Execution Version

 

FIRST AMENDMENT

TO

SEARCH SERVICES AGREEMENT

This First Amendment to the Search Services Agreement (“First Amendment”) is
entered into by and between AOL LLC, (“AOL”) a Delaware limited liability
company, with its principal place of business at 22000 AOL Way, Dulles, VA
20166, and CNN Interactive Group, Inc. (“CNN”), a Delaware corporation with
offices at One CNN Center, Atlanta, GA 30303, effective as of April 30, 2008
(the “First Amendment Effective Date”).

INTRODUCTION

The Parties hereto wish to amend the Search Services Agreement entered into by
and between the AOL and CNN on or about September 1, 2007 (the “Existing
Agreement”) to, inter alia, remove the obligation of AOL to pay CNN the Minimum
Revenue Guarantee (as defined in the Existing Agreement) and, instead, have AOL
pay CNN a share of Net Revenue on a monthly basis. Together, the Existing
Agreement and the First Amendment shall be referred to collectively as the
“Agreement”. Capitalized terms not defined in this First Amendment shall have
the meanings set forth in the Existing Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

 

1. Section 3.4 (titled, “Quarterly Performance Reviews”) of the Existing
Agreement is hereby deleted in its entirety and replaced with the following:

“3.4 Quarterly Performance Reviews. The Parties will meet at least quarterly to
discuss financial performance of the Sponsored Links and/or Web Offers Links and
ways to optimize performance.”

 

2. Section 5.1 (titled, “Minimum Revenue Guarantee”) and Section 5.2 (titled,
“Performance Revenue”) of the Existing Agreement are hereby deleted in their
entirety and replaced with the following:

“5.1. Revenue Share. Effective May 1, 2008, AOL shall pay CNN eighty-five
percent (85%) of the Net Revenue recognized by AOL (the “Revenue Share”). As
used herein, “Net Revenue” shall equal revenue recognized by AOL from the Third
Party Provider or Advertisers, as applicable, for the Advertising Results
delivered to CNN during the Term. AOL shall pay CNN the Revenue Share, as
described in this Section 5.1, on a monthly basis within thirty (30) days
following the end of each applicable calendar month in which such amounts were
recognized. In addition, within thirty (30) days following the end of April
2008, AOL will pay to CNN an amount equal to: (a) eighty-five percent (85%) of
the Net Revenue recognized by AOL during the calendar months of September 1,
2007 through April 30, 2008 less (b) the portion of the Minimum Revenue
Guarantee (as defined in Section 5.2 of the Existing Agreement) paid to CNN
during the period September 1, 2007 through April 30, 2008.”

“5.2. Intentionally Blank.”

 

3. The following phrase from the first sentence of Section 5.5(e) of the
Existing Agreement is hereby deleted: “and upon AOL’s payment of the Threshold
Revenue Share”.

 

Confidential



--------------------------------------------------------------------------------

Execution Version

 

4. Section 6.1 (titled, “Term”) of the Existing Agreement is hereby deleted in
its entirety and replaced with the following:

“This Agreement will commence on the Effective Date and shall expire at 11:59
p.m. (EST) on December 31, 2009, unless terminated earlier as provided for in
this Agreement (the “Term”).

 

5. Section 6.2 (titled, “Make Good Term”) of the Existing Agreement is hereby
deleted in its entirety.

 

6. Section 6.6 (titled, “Suspension of Services”) is hereby deleted and replaced
with the following:

“Suspension of Services. In the event that the Web Service and/or the Sponsored
Advertising Service is suspended by the Third Party Provider and not generally
available to AOL, AOL shall have the right to suspend CNN’s use of such
services, as applicable, until they are again made generally available to AOL.
If the Web Service and/or the Sponsored Advertising Service is suspended by the
Third Party Provider and not generally available to AOL beyond sixty (60) days,
either Party may terminate this Agreement upon written notice to the other
Party. In addition, if AOL suspends the Web Service and/or the Sponsored
Advertising Service pursuant to this Section, AOL shall continue to pay to CNN a
pro-rated amount of the average monthly Revenue Share paid to CNN during the
preceding three (3) months for such time period, provided, however, that if
either Party terminates this Agreement pursuant to this Section 6.6, AOL shall
only be obligated to pay CNN a pro-rated amount of the Revenue Share paid to CNN
during the preceding month through the effective date of such termination.”

 

7. Section 6.7 (titled, “Termination of IMA and/or Web Search Agreement”) of the
Existing Agreement is hereby deleted in its entirety and replaced with the
following:

“6.7. Termination of IMA and/or Web Search Agreement. In the event that during
the Term either the IMA or the Web Search Agreement is terminated (by either AOL
or the Third Party Provider), AOL may terminate this Agreement upon sixty
(60) days prior written notice, provided that: (a) CNN shall be entitled to
retain all amounts previously paid and amounts due and owing through the
effective date of such termination; and (b) in the event AOL is unable to
provide the Web Service and/or the Sponsored Advertising Service during such
sixty (60) day period, AOL shall continue to pay to CNN a pro-rated amount of
the Revenue Share paid to CNN during the preceding month through the effective
date of such termination. If, however, AOL is able to offer a replacement search
provider, which is acceptable to CNN (as determined in CNN’s sole discretion),
within sixty (60) days after giving notice to terminate this Agreement pursuant
to this Section 6.7, then (i) AOL shall continue pay CNN the Revenue Share for
the Term of this Agreement, and (ii) CNN will use commercially reasonable
efforts to transition into using the paid and organic search services of the
agreed upon replacement search provider.”

 

8. Section 6.9 (titled, “Effect of Termination”) of the Existing Agreement is
hereby deleted in its entirety and replaced with the following:

“6.9. Effect of Termination. In the event of a termination of the Agreement on
any date prior to the expiration of the Term (“Early Termination”), but without
limiting the Parties’ other respective rights and remedies under this Agreement
or at law, AOL shall pay to CNN the Revenue Share generated during the Term (and
not yet paid) within thirty (30) days following the end of the month in which
the termination became effective.”

 

2

Confidential



--------------------------------------------------------------------------------

Execution Version

 

9. The definition of “Make Good Term” set forth in Exhibit A of the Existing
Agreement is hereby deleted in its entirety.

 

10. The definition of “Minimum Revenue Guarantee” set forth in Exhibit A of the
Existing Agreement is hereby deleted in its entirety.

 

11. The definition of “Threshold Revenue Share” set forth in Exhibit A of the
Existing Agreement is hereby deleted in its entirety.

 

12. Except as expressly modified by this First Amendment, all terms and
conditions, and provisions of the Existing Agreement shall continue in full
force and effect.

 

13. Order of Precedence. In the event of conflict between the terms and
conditions of the Existing Agreement and the terms and conditions of this First
Amendment, the terms and conditions of this First Amendment will control.

 

14. Entire Agreement. The Existing Agreement, together with any exhibits, and
schedules attached thereto and referenced therein, all as modified by this First
Amendment, constitutes the entire and exclusive agreement between the Parties
with respect to the subject matter thereof.

 

15. Counterparts; Facsimile. This First Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This First Amendment may be
executed by signatures transmitted by facsimile.

IN WITNESS WHEREOF, the Parties have caused this First Amendment to the Search
Services Agreement to be signed by their duly authorized representatives and
delivered as of the dates set forth below.

 

AOL LLC       CNN INTERACTIVE GROUP, INC.    By:   

/s/ John Kannapell

      By:   

/s/ Susan Grant

   Name:    John Kannapell       Name:    Susan Grant    Title:    SVP, AOL
Search       Title:    EVP    Date:    5/11/08       Date:    5/7/08   

 

3

Confidential